Citation Nr: 0904090	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant meets the basic eligibility criteria to 
establish entitlement to nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. T. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served with the Army National Guard from May 
1955 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the appellant's claim for 
nonservice-connected pension benefits based on a failure to 
meet the threshold eligibility requirements.

In November 2008, the veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.  

Additional evidence was received in November or December 2008 
and the appellant waived its review by the RO.  See 38 C.F.R. 
§ 20.1304.  Accordingly, the Board will consider that 
evidence as pertinent.


FINDINGS OF FACT

1.  Official certification reflects that the appellant served 
with the Indiana Army National Guard from May 1955 to July 
1956 during which time there was no indication that he 
participated in any active duty training (ACDUTRA); he had no 
active military service.

2.  The appellant did not have 90 days or more of active duty 
military service during a period of war and the appellant did 
not have 90 days or more consecutive or aggregate active duty 
military service that began or ended in a period of war.




CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service-
connected pension benefits based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive).  
Accordingly, while there is some indication in the file that 
the appellant may be in receipt of Social Security disability 
benefits, the Board has no obligation to obtain those 
records; moreover, they would have no bearing on establishing 
basic eligibility status for VA pension benefits, the matter 
at issue in this appellate decision.  

Analysis

The appellant seeks nonservice-connected VA pension benefits.  
In very general terms, eligibility for VA pension benefits 
requires an initial showing that the veteran served on active 
duty for at least 90 days, at least part of which is during a 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

The qualifying periods of war includes the Korean conflict.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Korean 
Conflict is the period beginning June 27, 1950, and ending on 
January 31, 1955.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 
101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  
Active duty for training (ACDUTRA) includes full-time duty 
performed by Reservists for training purposes or by members 
of the National Guard of any state.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2008).  Annual training is 
an example of ACDUTRA, while weekend drills are INACDUTRA.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2008); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the file contains certification that the 
appellant served in the Indiana National Guard from May 1955 
to July 1956.  Evidence dated in June 1956 from the State of 
Indiana Adjutant General's Office reflects that effective 
from July 1956 the appellant was physically disqualified for 
further military training.  

In a statement signed by the appellant dated in April 2006, 
he indicated that his National Guard service dates were from 
January 1954 to January 1958.  In August 2006 documentation 
was received from the Indiana Army National Guard 
Headquarters indicating that a complete review of the 
appellant's military file had been conducted.  The findings 
revealed that the appellant enlisted in late May 1955 and was 
separated/discharged in July 1956, for a total of one year, 
one month, and six days of National Guard military service.  
It was noted that there was no documentation of participation 
in any active duty training during this period and it was 
pointed out that basic active duty training was not a 
requirement at that time for members of the Army National 
Guard.  

In a statement presented by the appellant in June 2007 and in 
hearing testimony presented in 2008, the appellant maintained 
that he served on active military duty from January 1956 to 
December 1960, during which time he was essentially on a 
"24-hour watch" with the possibility of being called to 
serve at any time.  No documentation of any such service was 
provided.

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  38 U.S.C.A. §§ 101(2), (24), 
1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2). "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

In this case, the appellant's only certified service is shown 
to have been with the Indiana Army National Guard from May 
1955 to July 1956.  The file contains official documentation 
repeatedly and consistently confirming such service.  The 
file does not include documentation from any official source 
showing that the appellant had any active military duty 
service or even any ACDUTRA, or that such service took place 
during a period of war.  Consequently, the appellant did not 
have active military service during a period of war as 
defined by law or regulation.  As the appellant had no such 
service, he is ineligible for pension benefits.  38 U.S.C.A. 
§ 1521(j).  The Board notes that, although the appellant has 
introduced evidence of his medical diagnoses and treatment, 
that evidence does not show that he meets the threshold 
requirements necessary to establish eligibility for 
nonservice-connected pension benefits.  As the law is 
dispositive of the claim for nonservice-connected pension 
benefits, the claim must be denied for lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected VA pension 
benefits has not been established and entitlement to non-
service-connected pension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


